Case 1:18-cv-01172-MKB-SJB
               D.          Document 52 Filed 07/02/20 Page 1 of 2 PageID #: 490
                          1/                       U/-(/                                                     ©10 Wfl
  January 14,2020                       3^7
  Hon. Marge K. Brodie
  U.S. District Court
  Eastern District ofNew York                                                               PRO SF OFFICE
  225 Cadman Plaza East
                                                                                           Seen by the Pro Se Office 7/2/2020- KC
  Brooklyn, NY 11201

         Re: Wilson v. Neighborhood Restore Dev., 18-cv-l 172(MKB)(SJB)
  Dear Judge Brodie:

         I am the pro se Plaintiffin the above-captioned case.^ I write to respectfully request a
 briefextension oftime to file my Opposition to the Motion to Dismiss. On December 22,2019,
 my wife passed away. I have since been struggling with my grief. I have found it impossible to
 focus on my opposition brief. I, therefore, request a briefextension offive weeks,until February
 21,2020. I will not make any further requests for an extension on this motion.
        I have spoken to opposing counsel, Brian Markowitz, who consents to my request on two
 conditions:(1)that Defendants be granted two weeks from my opposition due date to file their
 reply; and(2)that this be the final extension on this motion.

        Respectfully submitted,
                                                                                             '1^-
       ■AA/IH!      lAi
                                                                                                         f
        Wilbert Wilson                                                                               rv.")    pSr
        Plaintiff, pro se
       P.O. Box 50446                                                                               ""i.

       Brooklyn, NY 11205                                                                           fvo      ^
                                                                                                    CO
                                                                                                    QD

cc:    Brian Markowitz
       Goldstein Hall PLLC
       80 Broad St., Ste. # 303
       New York, NY 10004




              prepared with the help of an attorney in the City Bar Justice Center Pro Se Legal Assistance
          Case 1:18-cv-01172-MKB-SJB Document 52 Filed 07/02/20 Page 2 of 2 PageID #: 491




                                   IN THE UNTIED STATES DISTRICT COURT
                                  FOR Tffi EASTERN DISTRICT OF NEW YORK


           IA//lh                 r /J//lsoA/^
                                                                          ^Cond
                                                                 Complaint for a Civil Case
           fn/                      U/oon%
         -7k              U/l A u                    d £J>      c«.m.Quizin2L-
         (Write thefidlname ofeach plamtffwho isfiling     (to hefiUed in by the Clerk's Office)
         this complaint Ifthe names ofdH tl^plaint^s
         cannotfit in the space above,please yvrite "see   Jury Trial: 0^Yes □ No
         attached" in the space and attach an additional                  (check on^y |_ED
         page with thefidl list ofnames.)                                        IN CLERK'S OFFICE
                                                                                 U.S. DISTRICT COURT E.D.N.Y.

             -against-                                                           -k JUL 02 2020 ★
                                                                                 BROOKLYN OFFICE

                                 ^7"
         (Wate tf^ull ncope ofeach defendant who is
       • beipgsiS. Ift0in^^ ofall the defendants
         ca^tfitm the:0^above,please write "see
         atidehed^lfn this^d$ and attach an additional
         pa^wi^hefdlfi^^cfriamesj
                  evi



                                                                                       PRO SE OFFICE




                        Dated:

                        Brooklyn, NY                                      Wilbert Wilson

                                                                          P.O. Box 50446

      STATF Of           YORK                                             Brooklyn, NY 11205
                                                  PIYUSH B.SON!
        GOiiiMTV 01^ KiWGS .               Notary Public, Stato of New York
                                                 No.01SO6038647
sIRf'jcn sr^ns;. fjtz o»» 'M ^                Qualified in Kings County
                                         Commission Expires March 20, 2022
  ts/v| B t/O-F
